Judgment, Supreme Court, New York County (Donna M. Mills, J.), entered February 11, 2013, denying the petition to annul respondents’ determination, dated May 11, 2012, which denied petitioner’s application for accidental disability retirement benefits, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Credible evidence supported the denial of petitioner’s application for accidental disability benefits (see generally Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 145 [1997]). The Medical Board reviewed voluminous medical records concerning petitioner, and resolved the conflict in the medical evidence by relying on its physical examinations and medical judgment (see Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761 [1996]). The Medical Board reasonably rejected the findings of petitioner’s doctors based on the emergency room records from the day of the accident, which reflected that petitioner sustained a minor facial abrasion.
We have considered petitioner’s remaining arguments and find them unavailing.
Concur—Acosta, J.E, DeGrasse, Richter, Manzanet-Daniels and Feinman, JJ.